Citation Nr: 1020188	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-14 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

3.  Entitlement to service connection for the residuals of 
head trauma, to include a seizure disorder.


REPRESENTATION

Appellant represented by:	Andrew B. Holmes, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States 
Army from February 1966 to February 1968, including nearly a 
year in Vietnam from July 1966 to June 1967.  In connection 
with his service in Vietnam, the Veteran was awarded the Air 
Medal, the Bronze Star Medal with 'V' device, the Combat 
Infantryman Badge (CIB), and the Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  In January 2010, a Travel Board hearing was held at 
the RO before the undersigned Veterans Law Judge.  A 
transcript is of record.

The issues of entitled to an increased evaluation for the 
diabetes mellitus disability and entitlement to an annual 
clothing allowance have been raised by the record, but 
neither claim has been adjudicated by RO.  Therefore, the 
Board does not have jurisdiction over either claim, and both 
claims are referred to the RO for appropriate action.

The issue of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) is 
addressed in the REMAND portion of the decision below and 
that issue is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will provide notice when further action 
is required by the appellant.



FINDINGS OF FACT

1.  In 2005, the appellant refused to report for his 
scheduled VA General Medical and PTSD examinations.

2.  Since December 2004, the appellant's PTSD disability has 
been manifested by a complaint of recurring memories, sleep 
disturbance, difficulty managing anger, avoidance of crowds 
and reminders of combat experiences and hypervigilance; and 
it has been productive of occupational and social impairment 
with mild symptoms.

3.  There is no evidence of record to demonstrate that the 
appellant has received any treatment or medication for his 
PTSD disability since December 2004.

4.  Since December 2004, the appellant's PTSD has not more 
closely approximated the occupational and social impairment 
that would be associated with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions or recent events).

5.  The evidentiary record raises a reasonable doubt as to 
whether the Veteran's complex partial seizures condition had 
its onset during active military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent are not met for the appellant's PTSD disability.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130 Diagnostic Code 9411 (2009); Fenderson v. 
West, 12 Vet. App. 119 (1999).

2.  Giving the benefit of the doubt to the Veteran, a seizure 
disorder was incurred due to active military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The United States Supreme Court has held that an error in 
VCAA notice should not be presumed prejudicial, and that the 
burden of showing harmful error rests with the party raising 
the issue, to be determined on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, 
neither the appellant nor his attorney has pointed to any 
prejudicial or harmful error in VCAA notice. 

The appellant's PTSD claim arises from his disagreement with 
the initial evaluation assigned for that disability following 
the grant of service connection.  The United States Court of 
Appeals for Veterans Claims (Court), quoting from the 
legislative history of the VCAA, has held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated - it has been proven, thereby rendering notice 
under 38 U.S.C.A. § 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, supra, at 491.

In addition, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, an April 2010 letter 
contained the information required by Dingess.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
Veteran's service treatment records (STRs), dated between 
1966 and 1968, have been associated with the claims file.  
Private and VA outpatient medical treatment records have also 
been associated with the claims file.  In June 2005, the 
appellant was scheduled for a VA PTSD examination; a 
September 2005 letter from the office of the scheduled 
examiner states that the appellant refused to appear for the 
examination.  In his April 2007 VA Form 9, the appellant 
acknowledged that he cancelled the VA examinations that had 
been scheduled for him.  

VA's duty to assist the in the development of claims is not a 
one-way street.  The claimant is obligated to cooperate when 
he is asked for information which is essential in obtaining 
relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Under 38 C.F.R. § 3.655, when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant fails to report, the examination or 
reexamination will be rescheduled if the claimant had good 
cause for not reporting.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or death of an immediate family member.  The Board 
finds that the assertions of the Veteran that the staff at 
the examining facility was rude and unprofessional do not 
constitute good cause for not appearing to the examinations 
that he missed.  See 38 C.F.R. § 3.655.

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  He did not provide any information to VA 
concerning available relevant treatment records that he 
wanted the RO to obtain for him that were not obtained.  He 
had previously been given more than one year in which to 
submit evidence after the RO gave him notification of his 
rights under the pertinent statute and regulations.  Neither 
he nor his attorney has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.

The appellant was provided with notice as to the medical 
evidence need for service connection and for increased 
evaluations for PTSD, as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the PTSD claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefits flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

Finally, in light of the determination reached in this case 
regarding the seizure disorder service connection claim, a 
discussion addressing whether VA's duties to notify and 
assist the Veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the appellant in the development of that 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

A.  PTSD initial increased rating claim

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed 
includes the appellant's service medical treatment records; 
private medical treatment records dated between April 2000 
and February 2007; the report of a VA psychological 
evaluation conducted in December 2004; the report of the VA 
medical examination conducted in June 2003; and testimony and 
written statements submitted by the appellant.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Review of the medical evidence of record reveals that the 
Veteran sought VA mental health treatment in December 2004.  
He underwent an evaluation by a VA psychologist at that time.  
He said he had difficulty managing anger and that he had 
memories that would not go away.  He reported that he had 
been having sleep disturbance, as well as feelings of 
hypervigilance and an exaggerated startle response.  He said 
that he avoided crowds and reminders of his combat 
experiences.  The appellant reported that he was in a long-
term marriage and that he had a Masters Degree in 
Administration.  He said that he had recently retired after 
many years with the County of Los Angeles where he had held 
very responsible jobs.  After examining the appellant, the 
psychologist rendered an Axis I diagnosis of PTSD.  The 
psychologist assigned a current GAF (global assessment of 
functioning) score of 60 to 65, and described the appellant's 
symptoms as mild.  No additional treatment is of record.

Review of the appellant's private medical treatment records, 
dated between April 2000 and February 2007, reveals no 
treatment for PTSD or other psychiatric disorder.  There is 
no acknowledgement of his diagnosis of PTSD.  In a May 2004 
sleep history questionnaire, he stated that he did not 
experience nightmares and that he was not afraid to sleep.  
He said that he got seven hours of sleep per night.  There is 
no mention of any mental health complaints.  There is no 
mention of any symptoms of a mental health disorder or any 
psychiatric diagnosis, including in the February 2007 letters 
from the appellant's treating private physicians.

The appellant participated in a VA Decision Review Officer 
(DRO) informal conference in January 2007.  The associated 
report indicates that the appellant stated that he was not 
receiving any regular treatment for his PTSD.  The appellant 
also reported that he was not on any medication regimen for 
his PTSD.

The appellant provided extensive testimony at his January 
2010 Travel Board hearing concerning his service connection 
claim.  However, he provided no testimony concerning the 
nature, extent or severity of his PTSD symptoms.  

The current regulations state that, under the General Rating 
Formula for Mental Disorders, Diagnostic Code 9411, for PTSD, 
a 10 percent evaluation may be assigned when there is an 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  

A 30 percent evaluation will be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (1994), of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health - 
illness, and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
The only GAF score of record, assigned by VA psychologist in 
December 2004, was 60-65.  

Based on a review of the evidence of record, lay and 
clinical, the appellant is not entitled to an evaluation in 
excess of 10 percent.  There is no indication in the record 
that the appellant has been in receipt of any treatment for 
PTSD, to include medication.  Moreover, it does not appear 
that his private treating physicians are even aware that he 
has been diagnosed with PTSD.  In addition, the appellant's 
GAF score in December 2004 was 60-65, which shows mild 
symptoms and difficulty in social and occupational 
functioning due to PTSD.  The appellant's symptomatology does 
not reflect any such PTSD symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions or recent events) from December 
2004 to the present.

Moreover, the evidence of record reveals no impairment of the 
thought process or communication.  The appellant has not 
exhibited any inappropriate behavior, and has been able to 
maintain his personal hygiene and other activities of daily 
living.  He has never been noted to be other than alert and 
oriented.  While he might have some difficulty at times in 
adapting to stressful circumstances and problems maintaining 
effective relationships, the Board finds that an initial 
evaluation in excess of 10 percent is not warranted.  The 
evidence of record does not establish that he has 
demonstrated such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions or recent events).  

Although the appellant has complained of avoiding crowds and 
difficulty managing anger, the evidence of record shows that 
the appellant has maintained his current marital relationship 
and that he has appeared for medical treatment without any 
psychiatric complaints.  The evidence of record does not 
demonstrate that he exhibited any memory loss, any loss of 
impulse control or any diminished judgment.  The evidence of 
record did demonstrate that the appellant reported 
experiencing such symptoms as hypervigilance and recurring 
memories and that he also reported having an exaggerated 
startle response.  Therefore an initial evaluation in excess 
of 10 percent would not be warranted under the current rating 
criteria.

Notwithstanding the above discussion, an increased evaluation 
for the PTSD disability could be granted if it were 
demonstrated that that particular disability presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints, 
the Board has considered whether this case should be referred 
to the Director of the VA Compensation and Pension Service 
for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  

The record reflects that the appellant has not required any 
hospitalization, treatment or medication for the service-
connected PTSD disability at issue, and that the 
manifestations of that disability are not in excess of those 
contemplated by the currently assigned 10 percent rating.  He 
has denied experiencing nightmares and his complaints of 
sleep disturbance have been attributed to his diagnosis of 
severe obstructive sleep apnea (although he has reported 
sleeping seven hours per night).  Furthermore, although the 
appellant experiences mild occupational impairment, there is 
no indication in the record that the average industrial 
impairment from the PTSD disability would be in excess of 
that contemplated by the assigned 10 percent rating.  The 
Court has held that, "if the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

The Board finds no evidence that the PTSD disability presents 
such an unusual or exceptional disability picture as to 
require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  As discussed above, 
there are higher ratings available for psychiatric 
disabilities, but the required manifestations have not been 
shown in this case.  The Board further finds no evidence of 
an exceptional disability picture in regard to the PTSD 
disability.  The appellant has not required any 
hospitalization this disability; nor has he required any 
treatment or medication.  The appellant has not offered any 
objective evidence of any symptoms due to the PTSD disability 
that would render impractical the application of the regular 
schedular standards.  Consequently, the Board concludes that 
referral of this case for consideration of an extraschedular 
rating for the PTSD disability is not warranted in this case.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an 
increased rating claim, it is well established that the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own). 

In this case, the reported symptomatology of the PTSD 
disability fits squarely within the relevant rating scheme 
for psychiatric disabilities.  In short, the rating criteria 
contemplate not only the appellant's symptoms but the 
severity of the disability.  For these reasons, referral for 
extraschedular consideration is not warranted for the PTSD 
disability.

The Board acknowledges that the appellant, in advancing this 
appeal, believes that his PTSD disability has been more 
severe than the assigned disability ratings reflect.  He 
maintains that he experiences problems that are due to the 
PTSD disability.  Medical evidence is generally required to 
probatively address questions requiring medical expertise; 
lay assertions do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim by supporting the occurrence of lay-observable events 
or the presence of symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 
581 F.3d 1313 (Fed Cir. 2009).

The Board has carefully considered the Veteran's contentions.  
In this case, however, the competent medical evidence 
offering the specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard 
to evaluating the pertinent symptoms for the PTSD disability 
on appeal.  The lay statements have been considered together 
with the probative medical evidence clinically evaluating the 
severity of the PTSD disability symptoms.  The clinical 
assessments of record are considered persuasive as to the 
appellant's degree of impairment due to PTSD since they 
consider the overall industrial impairment due to his 
psychiatric illness.  

The preponderance of the most probative evidence does not 
support assignment of any higher rating  The findings needed 
for the next higher evaluation are not currently 
demonstrated.  Since the preponderance of the evidence is 
against an allowance of an initial evaluation in excess of 10 
percent for PTSD under the schedular criteria, the benefit of 
the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  
See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, while an initial 
rating is at issue, the appellant has a pending claim for 
TDIU that has been remanded to the RO below.  Therefore, the 
Board finds that no further consideration of a TDIU award is 
warranted at this time.

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the Veteran is entitled to a 
"staged" rating for his service-connected PTSD disability.  
As reflected in the decision above, the Board has not found 
variation in the appellant's symptomatology or clinical 
findings for the PTSD disability that would warrant the 
assignment of any staged rating for that condition.  Based 
upon the record, the Board finds that at no time during the 
claim/appellate period has the PTSD disability on appeal been 
more disabling than as currently rated.

B.  Service connection for Seizure Disorder

The Veteran testified at his January 2010 Travel Board 
hearing that he was at LZ (landing zone) English on the night 
its ammunition dump exploded in June 1967.  He stated that 
the explosion knocked him down and rendered him unconscious 
for an unknown period of time.  He estimated that it had been 
a considerable period of time, because the explosion had 
occurred in darkness and when he regained consciousness, it 
was light.

Review of the appellant's service medical records does not 
include any mention of head trauma, a concussion, or a loss 
of consciousness.  There is no indication of any diagnosis 
of, or treatment for, any seizure disorder.  This is evidence 
which tends to suggest that the appellant's current seizure 
disorder is not related to any incident of his active 
military service.

Post-service, the first mention of any problem with seizures 
occurs in April 2004, after he was involved in a motor 
vehicle accident subsequent to an apparent seizure.  An 
electroencephalogram was performed that month and the results 
suggested the presence of a functional or structural 
abnormality involving the left temporal lobe, as well as an 
increased risk for partial seizures.  A February 2007 letter 
from the appellant's long-time private treating physician 
states that the appellant had been given a diagnosis of 
complex partial seizures and that he was taking medication 
for that condition.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  There must be medical evidence of a 
nexus relating an in-service event, disease, or injury, and a 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, campaign or 
expedition, VA shall accept, as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions or hardships of such service notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary and the reasons for 
granting or denying service connection in each case shall be 
recorded in full.  See 38 U.S.C.A. § 1154(b).  

The record clearly shows that the Veteran engaged in combat 
with the enemy in Vietnam.  He is the recipient of a Purple 
Heart Medal and the associated Army document relating to the 
Determination of WIA (wounded in action) states that he 
sustained injury during the June 1967 explosion of the 
ammunition dump at LZ English.  Thus, his lay statements 
about the head injury, concussion and/or period of 
unconsciousness he suffered at the time of the explosion(s) 
are accepted as credible.

The evidence in favor of a grant of service connection 
includes a February 2007 private medical statement from the 
appellant's treating neurologist regarding the etiology of 
the appellant's one and only seizure in 2004.  The 
neurologist stated that, while the immediate cause of the 
seizure was not clear, the only risk factor for seizure 
development in the appellant's known history was the June 
1967 head injury.  The neurologist noted that, although the 
head injury was close to forty years ago, it was possible for 
posttraumatic seizures to occur years after the initial 
insult.  Thus, the neurologist concluded that the appellant's 
seizure disorder was most likely related to his in-service 
head injury.  The negative evidence of record includes an 
October 2004 private clinic progress record which indicates 
that the appellant had been diagnosed with severe obstructive 
sleep apnea and that sleep apnea has been known to cause 
momentary lapses of memory/awareness with resultant motor 
vehicle accidents.

Therefore, based on the totality of the evidence of record, 
the Board finds that evidence for and against the appellant's 
service connection claim is at least in relative equipoise on 
the question of whether the currently diagnosed seizure 
disorder is related to injury he incurred in service during 
the June 1967 ammunition dump destruction.  Resolving 
reasonable doubt in favor of the Veteran, the Board finds 
that service connection for a seizure disorder disability is 
warranted.


ORDER

An initial evaluation in excess of 10 percent for PTSD is 
denied.

Service connection is granted for a seizure disorder.


[Continued on Next Page]


REMAND

The Veteran's claim of entitlement to a total disability 
rating for compensation purposes based upon individual 
unemployability is inextricably intertwined with the claim of 
entitlement to service connection for a seizure disorder, 
which has been granted in the decision above.  In other 
words, until the RO assigns a rating for the seizure 
disorder, the TDIU claim can not properly be adjudicated.  
The Court has held that a claim which is inextricably 
intertwined with another claim which remains undecided and 
pending before VA must be adjudicated prior to a final order 
on the pending claim, so as to avoid piecemeal adjudication.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, 
consideration of the issue of entitlement to TDIU must be 
deferred pending the development delineated below.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
recent dates of treatment by any 
physicians, hospitals or treatment 
centers (private or government) who 
provided him with relevant evaluation or 
treatment for his service-connected 
disabilities, including a seizure 
disorder, prostate cancer, diabetes, and 
PTSD.  After obtaining the appropriate 
release forms from the appellant, the RO 
should contact each physician, hospital, 
or treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the TDIU claim, including all VA 
treatment and all Kaiser Permanente 
treatment, to the extent not already on 
file.  All items of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his attorney 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records.

2.  The RO should thereafter review the 
appellant's TDIU claim.  If any 
additional evidentiary development is 
required, such as a medical examination 
to ascertain the combined effect of 
service-connected disability on the 
Veteran's ability to work, the RO should 
undertake the development.  

3.  The RO should then re-adjudicate the 
appellant's TDIU claim.  The re-
adjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories.  If the 
benefit sought remains denied, the 
appellant and his attorney should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


